DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, 11-15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abrahamsen (US 6739004).
Regarding Claim 1, Abrahamsen teaches: A patient support apparatus for supporting a patient (Abstract and Fig. 1 - 1), said patient support apparatus comprising: a support frame (1 - Fig. 1);  a support deck (Fig. 1 – 2/3/4) coupled to said support frame and having a deck section arranged to articulate relative to said support frame between a first position and a second position (Col 4 Lines 22-23); an actuator (7 – Fig. 2) interposed in force-translating relation between said support frame and said deck section (Col 4 Lines 29-40), said actuator comprising; a biasing device (Fig. 3, Col 7 Lines 7-22 ‘break spring 120’) configured to store mechanical energy (Col 7 Lines 9-11 ‘break spring’) and having an interface (Fig. 3 – 57), and a torque 
Regarding Claim 2, Abrahamsen teaches: The patient support apparatus according to claim 1, wherein said actuator (7 – Fig. 2) is configured such that mechanical energy (Col 7 Lines 9-11 ‘break spring’) is stored in said biasing device (Fig. 3, Col 7 Lines 7-22 ‘break spring 120’) in response to articulation of said deck section toward said second position (Col 7 Lines 14-22 – ‘for lowering’), and such that mechanical energy stored in said biasing device is translated into force acting toward said deck section to urge said deck section toward said first position (Col 7 Lines 14-16 ‘raise the backrest or legrest’).  
Regarding Claim 8, Abrahamsen teaches: The patient support apparatus according to claim 2, wherein said interface (Fig. 3 – 57) comprises a sun gear (54 – Fig. 8); and wherein said torque multiplier (Fig. 3 -21) comprises a ring gear (50 – Fig. 8) and planet gears (51 – Fig. 8), wherein said planet gears are arranged between and engaged with said ring gear and said sun gear such that said sun gear (54- Fig. 8), said planet gears (51 – Fig. 8), and said ring gear define a planetary gearset (25 – Page 11 Lines 4-5) to translate mechanical energy stored in said biasing device (Fig. 3, Col 7 Lines 7-22 ‘break spring 120’) into force acting on said deck section to urge said deck section toward said first position (Col 7 Lines 14-16 ‘raise the backrest or legrest’).
Regarding Claim 11, Abrahamsen teaches: The patient support apparatus according to claim 1, wherein said biasing device (Fig. 3, Col 7 Lines 7-22 ‘break spring 120’) further comprises a resiliently flexible biasing element (‘break spring’) coupled to said interface (Fig. 3 – 57).  
Regarding Claim 12, Abrahamsen teaches: The patient support apparatus according to claim 11, wherein said actuator (7 – Fig. 2) further comprises a housing (37 – Fig. 9) coupled to 
Regarding Claim 13, Abrahamsen teaches: The patient support apparatus according to claim 12, wherein said biasing element (Fig. 3, Col 7 Lines 7-22 ‘break spring 120’) of said biasing device comprises a torsion spring (‘self-blocking capacity for the arm to maintain the position concerned when the motor is switched off, then the actuator may be provided with a brake spring 120 in the form of a coil spring’ – Col 7 Lines 7-11) having a first spring end and a second spring end with said first spring end coupled to said housing and with said second spring end coupled to said interface (Fig. 3 – 57 and Col 7 Lines 10-14).
Regarding Claim 14, Abrahamsen teaches: The patient support apparatus according to claim 1, wherein said deck section (Fig. 1 – 2)  is arranged for articulation between said first position and said second position (Col 4 Lines 22-23) about an articulation axis (Col 4 lines 36-40).  
Regarding Claim 15, Abrahamsen teaches: The patient support apparatus according to claim 14, wherein said deck section (Fig. 1 – 2) comprises a deck coupler (12a – Fig. 12) rotatably fixed to said support frame (2 – Fig. 12) and supporting said deck section for rotation about said articulation axis (Col 5 Lines 44-47).  
Regarding Claim 18, Abrahamsen teaches: A patient support apparatus for supporting a patient (Abstract and Fig. 1 – 1), said patient support apparatus comprising: a support frame (Fig. 1); a support deck (Fig. 1 – 2/3/4) coupled to said support frame and having a deck section arranged to articulate relative to said support frame between a first position and a second position (Col 4 Lines 22-23); an actuator (7- Fig. 2) interposed in force-translating relation between said support frame and said deck section (Col 4 Lines 29-40), said actuator comprising; a biasing device (Fig. 3, Col 7 Lines 7-22 ‘break spring 120’) configured to store mechanical 
Regarding Claim 19, Abrahamsen teaches: The patient support apparatus according to claim 18, wherein said biasing device comprises a spring (Fig. 3, Col 7 Lines 7-22 ‘break spring 120’) having a first spring end and a second spring end (Fig. 3 – 57 and Col 7 Lines 10-14), and said interface comprises a spring retainer (121 – Col 7 Lines 10-15) , with said first spring end being coupled to said support frame and said second spring end being coupled to said interface (Fig. 3 – 57 and Col 7 Lines 10-15).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamsen (US 6739004), in view of Yusuf (WO 2015032003) and further in view of Wpengine (Hot Rod). 
Regarding Claim 3, Abrahamsen teaches: The patient support apparatus according to claim 2, with a torque multiplier (Fig. 3- 21) and interface (Fig. 3 – 57), but does not teach, Yusuf teaches: two pinion gears (Page 35 Lines 34-35 – ‘aka pinion or drive gears’ see note below from Wpengine)  fixedly mounted with pivot pins of the foot rail, rotation of the pivot pins resulting in rotation of the pinon gears (Page 62 Line 35 - Page 63 Line 3).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the drive and pinion gears of Yusuf to the patient support apparatus of Abrahamsen as a pinion gear is the drive gear that turns the ring gear as discussed from Wpengine. Therefore, it would have been obvious to interchange the language of the gear used in the design of such a mechanical feature.
Regarding Claim 4, Abrahamsen teaches: The patient support apparatus according to claim 3, but does not teach, wherein said drive gear has a drive gear size, said pinion gear has a pinion gear size, and a ratio of said drive gear size to said pinion gear size is greater than 1:1.  Yusuf teaches: two pinion gears (Page 35 Lines 34-35 – ‘aka pinion or drive gear’ from Wpengine). Yusuf discloses the claimed invention except for the size ratio between the gears. It would have been an obvious matter of design choice to change a gear measurement, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the drive and pinion gears of Yusuf to the patient support apparatus of Abrahamsen as a pinion gear is the drive gear that turns the ring gear as discussed from Wpengine. Therefore, it would have been obvious to interchange the language of the gear used in the design of such a mechanical feature. 
Additionally, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have changed a gear measurement/size/ratio/dimensions as it pertains to the specific mechanical advantage needed to provide a certain result. The ratio is determined by the output force and input force in a system and can be varied in response to the end goal of the apparatus.
Regarding Claim 5, Abrahamsen teaches: The patient support apparatus according to claim 3, with a torque multiplier (Fig. 3 -21), but does not teach, wherein said torque multiplier further comprises a link to transmit force between said drive gear and said deck section, said link having a first link end and a second link end with said first link end rotatably coupled to said deck section and with said second link end rotatably coupled to said drive gear. Yusuf teaches: two pinion gears (Page 35 Lines 34-35 – ‘aka pinion or drive gear’ from Wpengine) fixedly mounted with pivot pins of the foot rail, rotation of the pivot pins resulting in rotation of the pinon gears (Page 62 Line 35 - Page 63 Line 3). Additionally, to permit the patient support to achieve a low position and then be raiseable back to a high position a variety of frames and lift mechanism (‘transmit force’) under the deck can be used by rack and pinion mechanism to reduce space for pivoting the guard structure from position to position (Page 60 Lines 18-26).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the drive and pinion gears of Yusuf to the patient support apparatus with the torque multiplier of Abrahamsen as a pinion gear is the drive gear that turns the ring gear as discussed from Wpengine. Therefore, it would have been obvious to interchange the language of the gear used in the design of such a mechanical feature. Additionally, the use of force from the gears to raise the deck section is a commonly used design in beds capable of changing heights. 
Regarding Claim 6, Abrahamsen teaches: The patient support apparatus according to claim 3, with a torque multiplier (Fig. 3 – 21), but does not teach, further comprising a latch mechanism coupled to said actuator and arranged for selective engagement with said torque multiplier to restrict articulation of said deck section. Yusuf teaches: latch mechanisms for the head, foot, and seat/knee deck (2051/2025/2054 – Fig. 19) may be activated with pinion gears (2068/2069) may be motorized by the pinion gear shaft (2071) to an actuator. The actuator being bi-directional and of multi-speed (Page 36 Lines 8-14).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the latch mechanism of Yusuf to engage/disengage the deck of Yusuf to the patient support apparatus of Abrahamsen as a mechanical component, such as a latch, to halt or continue movement is commonly found in beds that have motion to lift a patient to different positions. 
Regarding Claim 9, Abrahamsen teaches: The patient support apparatus according to claim 8, wherein said torque multiplier (Fig. 3 – 57), but does not teach, further comprises a link to transmit force between said planetary gearset and said deck section, 22said link having a first link end and a second link end with said first link end rotatably coupled to said deck section and with said second link end rotatably coupled to said planetary gearset. Yusuf teaches: two pinion gears (Page 35 Lines 34-35 – ‘aka pinion or drive gear’  from Wpengine) fixedly mounted with pivot pins of the foot rail, rotation of the pivot pins resulting in rotation of the pinon gears (Page 62 Line 35 - Page 63 Line 3). Additionally, to permit the patient support to achieve a low position and then be raiseable back to a high position a variety of frames and lift mechanism (‘transmit 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the latch mechanism of Yusuf to engage/disengage the deck of Yusuf to the patient support apparatus of Abrahamsen as a mechanical component, such as a link, to halt or continue movement is commonly found in beds that have motion to lift a patient to different positions. 
Regarding Claim 10, Abrahamsen teaches: The patient support apparatus according to claim 8, with a torque multiplier (Fig. 3 – 21), but does not teach, further comprising a latch mechanism coupled to said actuator and arranged for selective engagement with said torque multiplier to restrict articulation of said deck section. Yusuf teaches: latch mechanisms for the head, foot, and seat/knee deck (2051/2025/2054 – Fig. 19) with pinion gears (2068/2069) may be motorized by the pinion gear shaft (2071) to an actuator. The actuator being bi-directional and of multi-speed (Page 36 Lines 8-14).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the latch mechanism of Yusuf to engage/disengage the deck of Yusuf to the patient support apparatus of Abrahamsen as a mechanical component, such as a latch, to halt or continue movement is commonly found in beds that have motion to lift a patient to different positions. 
Regarding Claim 17, Abrahamsen teaches: The patient support apparatus according to claim 14, wherein said torque multiplier (Fig. 3- 21), but does not teach, a link to transmit force between said biasing device and said deck section, said link having a first link end and a second link end with said first link end rotatably coupled to said deck section and with said second link end operably coupled to said interface such that said first link end is spaced from said second Yusuf teaches: two pinion gears (Page 35 Lines 34-35 – ‘aka pinion or drive gear’ from Wpengine) fixedly mounted with pivot pins of the foot rail, rotation of the pivot pins resulting in rotation of the pinon gears (Page 62 Line 35 - Page 63 Line 3). Additionally, to permit the patient support to achieve a low position and then be raiseable back to a high position a variety of frames and lift mechanism (‘transmit force’) under the deck can be used by rack and pinion mechanism to reduce space for pivoting the guard structure from position to position (Page 60 Lines 18-26).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the drive and pinion gears of Yusuf to the patient support apparatus with the torque multiplier of Abrahamsen as a pinion gear is the drive gear that turns the ring gear as discussed from Wpengine. Therefore, it would have been obvious to interchange the language of the gear used in the design of such a mechanical feature. Thus, the use of force and biasing device from the gears to raise the deck section is a commonly used design in beds capable of changing heights. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abrahamsen (US 6739004), Yusuf (WO 2015032003), Wpengine (Hot Rod), and further in view of Jackson (US 20170181908).
Regarding Claim 7, Abrahamsen teaches: The patient support apparatus according to claim 6, but does not teach, wherein said drive gear comprises gear teeth, and wherein said latch mechanism comprises a pawl selectively engageable with said gear teeth of said drive gear to prevent rotation of said drive gear. Yusuf teaches: two pinion gears (Page 35 Lines 34-35 - ‘aka pinion or drive gears’ from Wpengine) fixedly mounted with pivot pins of the foot rail, rotation of the pivot pins resulting in rotation of the pinon gears (Page 62 Line 35 - Page 63 Line 3). The latch mechanisms for the head, foot, and seat/knee deck (2051/2025/2054 – Fig. 19)  Yusuf does not teach: a pawl selectively engagement with the gear teeth of the drive gear. Jackson teaches: a ratchet mechanism (pawl) that controls the intervals of lift (Para 0461), by using ratchet teeth (328 – ‘pawl’) with the joint components (‘gears’) to actively drive a motor (333 – ‘actuator’) (Para 0504).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a pawl/ratchet mechanism of Jackson to control the drive/pinion gears of Yusuf and Wpengine, to the patient support apparatus of Abrahamsen. A pawl and ratchet are commonly used in combination with gear mechanisms from Yusuf to allow motion in a singular direction. Thus, the use of a ratchet/pawl to from the gears to articulate the deck section is a commonly used design in beds with gears and a deck section in which the function is to raise or lower the height of a patient.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abrahamsen (US 6739004).
Regarding Claim 16, Abrahamsen teaches: The patient support apparatus according to claim 14, wherein said deck section (Fig. 1 – 2) is arranged to pivot about said articulation axis (Col 4 Lines 20-23) between said first position and said second position (Col 4 Lines 22-23). Abrahamsen discloses the claimed invention except for, through an arc of at least 30 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to articulate around a specific degree of ranges, since it has been held that In re Aller, 105 USPQ 233.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have common knowledge to provide an adequate set of ranges as it pertains to a patient support apparatus that rises and lowers as each patient’s needs and comfort levels vary and thus would result in a varied arc angle of an articulation axis.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abrahamsen (US 6739004) in view of Stolpmann (WO 2004021952).
Regarding Claim 20, Abrahamsen teaches: The patient support apparatus according to claim 18, wherein said actuator (7- Fig. 2), but does not teach, further comprises a damper coupled to said biasing device and configured to retard translation of mechanical energy stored in said biasing device to said deck section as said deck section articulates between said first position and said second position. Stolpmann teaches: a damper (430) to reduce the rate at which head section (38) is lowered by ensuring that head section (38 – ‘deck section’) does not abruptly move to the lowered position. The damper (430) has a gas spring (432 – ‘biasing device’ and ‘mechanical energy’). As head section (38) is lowered form an elevation position to an intermediate position, damper travels from an elevated position to an intermediate position (Page 40 Lines 4-16).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a damper such as a gas spring from Stolpmann to the patient support apparatus of Abrahamsen as it is well known that damping occurs when friction retards motion and thus results in the loss of mechanical energy. The use of a damper to create energy dissipation is commonly used in combination with springs as it is a well-known method to reduce energy. The use of a damper is able to compress and absorb the motion from the beds deck sections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/9/2021